Citation Nr: 1018120	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  04-25 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an ear disability, 
to include bilateral hearing loss, tinnitus, and otalgia.  

2.  Entitlement to a higher initial rating for posttraumatic 
stress disorder (PTSD), currently rated as 50 percent 
disabling.

3.  Entitlement to an effective date prior to July 1, 2002, 
for service connection of PTSD.

4.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney at 
Law


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to 
November 1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from January 2003, April 2008, and September 2008 
rating decisions by a Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The service connection for ear 
disability issue was remanded in May 2008 for further 
development.  With regards to the remaining issues, a notice 
of disagreement was received in October 2008, a statement of 
the case was issued in April 2009, and a substantive appeal 
was received in April 2009.   

The following decision of the Board addresses the effective 
date for PTSD issue.  The remaining issues are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran filed a claim of service connection for PTSD 
in January 1986; the Veteran did not respond to a VA request 
for information regarding his PTSD claim. 

2.  The Veteran subsequently filed a claim of service 
connection for PTSD on July 1, 2002. 




CONCLUSIONS OF LAW

1.  The Veteran's January 1986 PTSD claim was abandoned.  38 
C.F.R. § 3.158(a) (2009).

2.  The criteria for entitlement to an effective date prior 
to July 1, 2002,  for the grant of service connection for 
PTSD have not been met. 38 U.S.C.A. §§ 5110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to 
Notify

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) Veteran status; 2) existence of 
a disability; (3) a connection between the Veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated August 2002 (for the Veteran's ear disability 
claim) and June 2008 (for the Veteran's TDIU claim).   

Since the issue of entitlement to assignment of an earlier 
effective date for PTSD is a downstream issues from that of 
service connection (for which a VCAA letter was duly sent in 
August 2002), another VCAA notice is not required.  
VAOPGCPREC 8-2003 (Dec. 22, 2003).  It appears that the 
United States Court of Appeals for Veterans Claims has also 
determined that the statutory scheme does not require another 
VCAA notice letter in a case such as this where the appellant 
was furnished proper VCAA notice with regard to the claim of 
service connection itself.  See Dingess v. Nicholson, 19 
Vet.App. 473, 491 (2006).  

The August 2002 notification substantially complied with the 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to 
obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

While the notification did not advise the appellant of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, the Board notes that the RO 
re-issued VCAA notice in March 2007.  The March 2007 notice 
fully complied with Dingess.  

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
effective date claim, and is not prejudiced by any technical 
notice deficiency along the way.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has 
not demonstrated any prejudice with regard to the content of 
the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).  



Veterans Claims Assistance Act of 2000 (VCAA) - Duty to 
Assist

VA has obtained service treatment records; assisted the 
appellant in obtaining evidence; afforded the Veteran 
physical examinations.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the Veteran's claims file; and the appellant 
has not contended otherwise.  

Analysis

Except as otherwise provided, the effective date for an 
evaluation and award of compensation based on an original 
claim or a claim reopened after final disallowance will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  See 38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400.  Unless specifically provided, such 
determination is made on the basis of the facts found.  38 
C.F.R. § 3.400(a).

Under 38 C.F.R. § 3.400(b)(2)(i), the effective date for a 
grant of direct service connection will be the day following 
separation from active service or the date entitlement arose 
if the claim is received within one year after separation 
from service.  Otherwise, the effective date is the date of 
receipt of claim, or date entitlement arose, whichever is 
later.  Under 38 C.F.R. § 3.400(b)(2)(ii), the effective date 
for presumptive service connection will be the date 
entitlement arose, if a claim is received within one year 
after separation from active service.  Otherwise, the 
effective date will be the date of receipt of the claim, or 
the date entitlement arose, whichever is later.

Review of the claims file reveals that the Veteran originally 
filed a claim for PTSD in January 1986.  In response, the RO 
sent the Veteran a letter requesting the Veteran to submit 
evidence regarding stressors and medical treatment for PTSD.  
The RO then stated that "This evidence should be submitted 
as soon as possible, preferably within 60 days.  If it is not 
received in the Veterans Administration within one year from 
the date of this letter, benefits to which entitlement is 
established may not be paid for any period prior to the date 
of its receipt."  The Veteran failed to provide any such 
information.  On July 1, 2002, VA received another claim for 
PTSD.  This claim was subsequently granted and an effective 
date of July 1, 2002, was assigned. 

With regard to the 1986 PTSD claim, the Board finds that such 
claim was abandoned by the Veteran.  By regulation, where 
evidence requested in connection with an original claim is 
not furnished within 1 year after the date of request, the 
claims will be considered abandoned.  38 C.F.R. § 3.158(a).  
This regulation further provides that further action will not 
be taken unless a new claim is received, and should the right 
to the benefit be finally established, the benefit shall 
commence not earlier than the date of filing the new claim.  
Applying this regulation to the facts of this case, 
entitlement to an effective date prior to July 1, 2002 (the 
date of receipt of the new claim) is not warranted. 


ORDER

Entitlement to an effective date prior to July 1, 2002, for 
the grant of service connection for PTSD is not warranted.  
To this extent, the appeal is denied. 


REMAND

The Board regrets further delay with regard to the remaining 
service connection and rating issues.  However, in late March 
2010 the Veteran executed and submitted a VA Form 21-4142 
identifying and consenting to the release of VA medical 
treatment for all conditions from 2009 to the present.  This 
communication from the Veteran must be viewed as a request 
that such VA records be obtained and reviewed in connection 
with the remaining issues on appeal. 



Accordingly, the case is REMANDED for the following actions:

1.  The RO should obtain all records of 
treatment for the Veteran's ear 
disorders, low back disability, and 
PTSD from the Dallas VA Medical Center 
for the years 2009 and 2010.  

2.  The RO should then review the 
expanded record and determine if the 
remaining issues on appeal can be 
granted.  The Veteran and his 
representative should be furnished an 
appropriate supplemental statement of 
the case and be afforded an opportunity 
to respond.  Thereafter, the case 
should be returned to the Board for 
appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


